 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         MUHAMMED TILLISY,
                                                             CASE NO. 3:18-cv-05695 RJB-JRC
11                             Plaintiff,
                                                             ORDER DENYING MOTION TO
12              v.                                           COMPEL AND GRANTING IN
                                                             PART MOTION FOR AN
13         WASHINGTON STATE DEPARTMENT                       EXTENSION
           OF CORRECTIONS, et al.,
14
                               Defendants.
15

16           This matter is before the Court on plaintiff’s motion to compel and for an extension of the

17   time in which to respond to summary judgment. See Dkt. 78. Because plaintiff’s request for

18   production of documents is moot, his motion to compel is denied. His motion for an extension is

19   granted, although the noting date for the summary judgment motion is extended by 30, rather

20   than 60, days.

21   ///

22   ///

23   ///

24   ///
     ORDER DENYING MOTION TO COMPEL AND
     GRANTING IN PART MOTION FOR AN EXTENSION
     -1
 1                                            BACKGROUND

 2           Defendants filed a summary judgment motion in August 2019. See Dkt. 49. On August

 3   8, plaintiff requested an extension, stating, among other things, that he would be without his

 4   property during a transfer between institutions. See Dkt. 64, at 1; Dkt. 73, at 1.

 5           The Court granted plaintiff’s request for an extension and re-noted the summary

 6   judgment motion for October 25, 2019. See Dkt. 75. On September 23, plaintiff again requested

 7   an extension. See Dkt. 78. In his second extension request, plaintiff states that he received “the

 8   remainder of his property” on September 11, 2019. See Dkt. 78, at 1; see also Dkt. 64. Plaintiff

 9   further states that he has been unable to obtain discovery from defendants, who he claims have

10   been delaying responding to his requests. Dkt. 78, at 2.

11           Plaintiff also filed a motion to compel production of documents—specifically, “complete

12   medical record[s],” “complete central file,” “all kiosk messages,” “emails pertaining to Tillisy.

13   M . . . for medical/ADA/dis[ci]plenary,” “complete unredacted investigation report pertaining to

14   WAC 60.605.740,” and “records regarding prohibited placement due to above said

15   investigation.” See Dkt. 77, at 1–2. In a September 20, 2019 affidavit, plaintiff states that he

16   requested a discovery conference with defense counsel but that she failed to participate in two

17   scheduled conference calls, “with no date [re]scheduled.” Dkt. 77, at 9. Plaintiff alleges that this

18   “is a delay tactic[.]” Dkt. 77, at 10.

19           Defendants did not respond to the extension motion. See Dkt. In response to the motion

20   to compel, defense counsel states that she was unable to attend the scheduled conferences

21   because she was ill and that after plaintiff wrote his affidavit, she rescheduled. See Dkt. 82, at 2.

22   She states that she met with plaintiff and discussed resolution of discovery issues on September

23

24
     ORDER DENYING MOTION TO COMPEL AND
     GRANTING IN PART MOTION FOR AN EXTENSION
     -2
 1   26, 2019. Dkt. 82, at 2. Defendants accordingly request that the Court deny as premature

 2   plaintiff’s motion to compel. See Dkt. 81.

 3          Plaintiff has not filed a reply in support of his motion to compel. See Dkt. The motion to

 4   compel and motion for an extension are ripe for consideration.

 5

 6                                              DISCUSSION

 7          I. Motion to Compel

 8          As set forth above, plaintiff filed his motion to compel—which was based on his claim

 9   that defense counsel had obfuscated his attempts to meet and confer—on September 23, 2019

10   and relied on his affidavit about events leading up to September 20, 2019. See Dkt. 77.

11   However, defendants’ response included defense counsel’s declaration that she discussed

12   discovery issues with plaintiff on September 26, 2019. See Dkt. 82. Attached to defense

13   counsel’s declaration is a letter in which she memorializes the meeting, states that she will

14   provide a total of 100 pages of documents free of charge to plaintiff and a list of documents for

15   plaintiff to choose from, and requesting that upon receipt of the list, plaintiff identify which

16   documents he wishes to receive. See Dkt. 82-1, at 5.

17          As such, the Court finds that plaintiff’s request for production of documents is moot. The

18   Court therefore denies the motion to compel.

19          II. Motion for an Extension

20          Plaintiff’s request for a 60-day extension—“or [whatever] amount of time [is] deemed

21   appropriate by the Court”—to respond to summary judgment is based on his claim that

22   defendants refused to produce certain documents. See Dkt. 28, at 1. As noted above, the parties

23

24
     ORDER DENYING MOTION TO COMPEL AND
     GRANTING IN PART MOTION FOR AN EXTENSION
     -3
 1   since met regarding the issue, which is now moot. Therefore, the undersigned finds good cause

 2   for an extension of 30 days, only.

 3          III. Conclusion and Directions to the Clerk

 4          Plaintiff’s motion for an extension (Dkt. 78) is granted in part; plaintiff’s motion to

 5   compel (Dkt. 77) is denied. The motion for summary judgment (Dkt. 49) is renoted to

 6   November 22, 2019, and plaintiff’s response is due on or before November 18, 2019.

 7          Dated this 22nd day of October, 2019.

 8

 9
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER DENYING MOTION TO COMPEL AND
     GRANTING IN PART MOTION FOR AN EXTENSION
     -4
